internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no district_director tam-137148-01 cc psi b04 taxpayer’s name taxpayer’s address taxpayer’s identification no date of conference legend taxpayer child child company x trust p state issue for federal gift_tax purposes what is the proper treatment of taxpayer’s transfer of publicly traded municipal_bonds to p a limited_partnership conclusion taxpayer’s transfer of municipal_bonds to p constituted indirect gifts of the bonds to child and child no discount is allowable in determining the fair_market_value of the transferred bonds for gift_tax purposes facts on date taxpayer and her two children child and child executed a partnership_agreement establishing p a limited_partnership under state’s revised_uniform_limited_partnership_act on date taxpayer filed the agreement with the secretary of state of state p was initially funded with cash and marketable_securities as follows initial contribution general_partnership percentage interests limited_partnership percentage interests taxpayer tam-137148-01 child child dollar_figure section of the p partnership_agreement provides that each partner owns that share of the total partnership capital in proportion to his or her partnership_interest under each partner’s capital_account shall be adjusted whenever necessary to reflect his or her distributive_share of partnership profits his or her additional contributions to the partnership distributions made by the partnership to the partner and any other adjustments required by sec_704 of the internal_revenue_code under of the p partnership_agreement a limited_partner can withdraw from the partnership after giving days notice a limited_partner who files a request is entitled to receive a distribution equal to the adjusted fair_market_value of the partnership_interest to be retired section of the p partnership_agreement provides that if a partner wishes to transfer his or her partnership_interest the interest must first be offered for sale at fair_market_value to the other partners if the other partners do not agree to purchase the interest then the partner may complete the transfer section of the p partnership_agreement provides that the partnership shall be dissolved whenever the general_partner and the limited partners holding a majority of the partnership interests of all limited partners agree in writing that the partnership dissolve under upon dissolution after payment of partnership debts all remaining assets are to be distributed proportionately among the partners in the ratio of their respective partnership interests on date taxpayer transferred a limited_partnership_interest in p to child and a limited_partnership_interest to child after the transfers the partnership interests of taxpayer child and child were as follows general_partnership percentage interests limited_partnership percentage interests taxpayer child child on taxpayer transferred publicly traded municipal_bonds valued at dollar_figure to p on a statement attached to the form_709 united_states gift and taxpayer timely filed a gift_tax_return reporting this transfer the statute_of_limitations with respect to this return has expired tam-137148-01 generation-skipping_transfer_tax return filed by taxpayer for taxpayer reported that she had gifted the securities to p on and identified child and child as each having a limited interest and a general interest in p as reported on the statement the value_of_the_gift was determined as follows value of gifted securities_partnership interests not owned by the donor dollar_figure x dollar_figure less combined discount based on company x report attached hereto value of gifts to donees dollar_figure the statement identified child and child as the donees the company x report referenced on the statement was prepared in for the purpose of valuing taxpayer’s gifts of p limited_partnership_interest to child and child taxpayer’s representative maintains that on the partnership books the amount of taxpayer’s contribution was initially allocated to taxpayer’s capital_account the amount contributed was then treated as withdrawn from her capital_account and one-half of the contribution was then allocated to each of the other partners’ capital accounts taxpayer has not submitted any partnership books_or_records however on the schedule_k-1 form_1065 issued by p to taxpayer dollar_figure is reflected in section j analysis of partner’s capital_account in box b as capital contributed during the year and in box c as a withdrawal distribution during the year on the schedule_k-1 issued to child and to trust3 of this amount dollar_figure was reflected in section j box b as capital contributed during the year law and analysis in conjunction with our consideration of this request for technical_advice taxpayer’s representative was asked to provide any partnership books_and_records however no books_and_records have been produced a schedule_k-1 was issued to trust a family_trust of which child is a co-trustee as a limited_partner the facts as submitted do not indicate the terms of trust or at what point trust acquired this interest the figures for taxpayer’s capital_contribution dollar_figure and the amounts allocated to the capital accounts of child and trust do not exactly coincide with the amount listed on the form_709 as the pre-discounted value_of_the_gift dollar_figure further it appears that the entire amount transferred by taxpayer was allocated to the capital accounts of child and trust rather than as indicated on the form_709 tam-137148-01 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value in the property at the date of the gift is the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property transferred exceeds the value of the consideration received is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to a transfer by way of gift whether direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred on another regardless of the means or device employed constitutes a gift subject_to gift_tax sec_25_2511-1 provides an example of an indirect gift as follows a transfer of property by b to a corporation generally represents gifts by b to the other individual shareholders of the corporation to the extent of their proportionate interests in the corporation sec_25_2511-2 provides that the gift_tax is not imposed on the receipt of property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer rather the gift_tax is a primary and personal liability of the donor is an excise upon the donor’s act of transfer and is measured by the value of the property passing from the donor the regulations promulgated under sec_2512 provide rules for determining the value of property transferred for gift_tax purposes under sec_25_2512-1 the value of property for gift_tax purposes is the price at which such property would change hands between a willing buyer and willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_25_2512-2 provides that in general if there is a market for stocks or bonds on a stock exchange in an over-the counter market or otherwise the mean between the highest and lowest quoted selling prices on the date of the gift is the fair_market_value per share or bond the indirect gift analysis illustrated in sec_25_2511-1 has been applied repeatedly by the courts for example most recently in 115_tc_376 appeal docketed no 11th cir date a donor transferred land and bank stock to a general_partnership in which the donor held a partnership_interest and the donor’s two sons each held a partnership_interest the transfers were allocated to each partner’s capital_account in proportion to their respective partnership interests the court rejected petitioner’s argument that the transfers to the extent inuring to the benefit of the sons should be characterized for gift_tax purposes as enhancements of the then sons’ existing partnership interests and valued accordingly rather the court reasoned the gift_tax is tam-137148-01 imposed on the value of the property passing from the donor and not on the value received by the donee citing 318_us_184 under the facts presented the property that the donor possessed and transferred was his interest in the land and stock therefore in accordance with sec_25_2511-1 the transfer to the partnership represented indirect gifts to each of the donor’s sons of undivided interests in the land and bank stock other courts have reached similar conclusions 214_f3d_846 7th cir decedent’s cancellation of indebtedness owed to decedent by a closely_held_corporation owned by decedent’s five children and two grandchildren constituted a gift of cash to the seven shareholder-children and grandchildren of the corporation kincaid v united_states 683_f2d_1220 5th cir transfer of ranch to a closely_held_corporation represented a gift of of the value of the ranch to each of the shareholders to the extent of their interests in the corporation 235_f2d_149 9th cir transfer of farm_land to a family_corporation of which the donors were owners were gifts to the other shareholders in the amount of of the fair_market_value of the land georgia ketteman trust v commissioner 86_tc_91 transfer of property to closely_held_corporation in exchange for a note of lesser value was gift to the other shareholders to the extent of their interests in the corporation estate of bosca v commissioner tcmemo_1998_251 father’s transfer to a family_corporation of voting common_stock in exchange for nonvoting common_stock was a gift to each of his two shareholder-sons of of the difference between the value of the stock transferred and the value of the stock received revrul_71_443 1971_2_cb_338 allowing a gift_tax_marital_deduction for a portion of the property transferred to a corporation in which donor’s spouse owned of the stock see also 45_tc_96 parent’s transfer of stock to a family_corporation was a gift by parent of a interest to each of his three shareholder-sons for purposes of determining the sons’ basis in the stock under sec_1015 in the case at hand taxpayer transferred the bonds to the p partnership and the entire amount of the contribution was allocated to the capital accounts of child and child the assets possessed and transferred by taxpayer were the municipal_bonds under sec_25 h shepherd and the decisions cited above taxpayer’s transfer is properly characterized as an indirect gift of the municipal_bonds to child and child the result would be the same even if taxpayer’s contribution were initially allocated to taxpayer’s capital_account and then reallocated to the capital accounts of the other partners it is well established that where the steps of a donative transaction have no independent significance the courts will collapse the individual steps in determining the substance of the transaction 945_f2d_359 10th cir characterizing a transfer to third party who then retransferred to son as a transfer to son 42_fsupp2d_700 w d tex holding that a transfer to spouse who subsequently retransferred the property to a child was in substance a transfer to child by the original transferor estate of bies v commissioner tcmemo_2000_338 holding that a mother’s transfers to daughters-in-law who immediately retransferred property to sons were indirect gifts to the sons estate of cidulka v commissioner tcmemo_1996_149 finding that a transfer to daughter-in-law who retransferred to son was in substance a transfer to son by the original transferor in this case the transitory_allocation to taxpayer’s capital_account if such allocation even occurred at all was merely a step in an integrated transaction intended to pass taxpayer’s contribution to child and child taxpayer’s capital_account acted as a conduit for the transfer accordingly the transaction is properly treated as an immediate tam-137148-01 allocation to the capital accounts of child and child this treatment is consistent with the substance of the transaction taxpayer argues that in shepherd the court characterized the donor’s transfers as indirect gifts to each of the other partners of undivided interests in the land and bank stock and allowed a discount in valuing these interests taxpayer concludes therefore that even assuming the transfers in this case are properly characterized as gifts of municipal_bonds to child and child at least a discount should be allowed in valuing the transferred municipal_bonds however the bank stock at issue in shepherd was closely held stock it is well established that in valuing minority interests in closely held stock valuation discounts may be appropriate in certain circumstances to reflect the fact that the shares may not be readily marketable and that the hypothetical willing purchaser would not be able to control the entity see rev_rul 1959_1_cb_237 similarly the court in shepherd allowed a discount in valuing the fractional interest in the land to reflect lack of control possible disagreement among the owners and potential partition costs considered a fairly minor factor shepherd v commissioner t c pincite however the municipal_bonds at issue in this case are readily marketable publicly_traded_securities that could be easily divided among the donees based on the facts presented the bonds should be valued in accordance with sec_25_2512-2 and no discount is allowable in valuing the interest in these bonds see stinson estate supra decedent’s cancellation of indebtedness constituted a gift of cash to the other shareholders and therefore under sec_25_2511-2 of the gift_tax regulations the value of the property passing from the donor is the value_of_the_gift without reduction for minority and marketability discounts caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
